Case 1:17-cr-00101-LEK Document 934 Filed 02/26/20 Page 1 of 2            PageID #: 7861

                            AMENDED MINUTES


 CASE NUMBER:            CRIMINAL NO. 17-00101-1 LEK
 CASE NAME:              USA vs. (01) Anthony T. Williams
 ATTYS FOR PLA:          Gregg Paris Yates
                         Kenneth M. Sorenson
 ATTYS FOR DEFT:         Anthony T. Williams, Pro se
                         Lars R. Isaacson (Stand-by)

      JUDGE:       Leslie E. Kobayashi          REPORTER:        Debra Read

      DATE:    2/26/2020                   TIME:          8:30 AM - 02:15 PM
                                         th
COURT ACTION: EP: Further Jury Trial - 14 day as to Defendant (01) Anthony T.
Williams held.

Defendant (01) Anthony T. Williams present in custody.

12 Jurors and 2 Alternates present.

Defendant Witnesses:
13) Defendant, (01) Anthony T. Williams (...C, RD)

Defendant’s Exhibits Admitted:
2232, 2233, 2234, 2087 (pages: 9-11, 12, 13-21, 25-33), 2028, ** 2038

Government’s Exhibits Admitted:
873, 872, 868, 801, 821, 822, **854 - 859

Defense Rests.

Defense objections noted for the record.

Government presents rebuttal witnesses.

Government’s Rebuttal Witnesses:
1) James Spota (D, C)
2) Laurice Otsuka (D, C)

Government Rests.

Jury excused for the day at 2:10 p.m.

Discussion held regarding Jury instructions, verdict form, redacted Indictment and
Case 1:17-cr-00101-LEK Document 934 Filed 02/26/20 Page 2 of 2             PageID #: 7862

procedures for closing arguments.

Any objections by the parties to the proposed Jury Instructions, Verdict form or redacted
Indictment are to be submitted by 12Noon on Thursday 2/27/2020.

Defendant’s Oral Motion for Judgment of Acquittal to be refiled for consideration. Noted.

Defendant (01) Anthony T. Williams remanded to the Custody of the U.S. Marshal
Service.

Further Jury Trial-Day 15, SET for Monday March 2, 2020 at 9:00 a.m. before
Honorable Leslie E. Kobayashi.


Submitted by: Agalelei F. Elkington, Courtroom Manager
